
	
		II
		109th CONGRESS
		2d Session
		S. 2675
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 27, 2006
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to
		  set minimum fuel economy requirements for federal vehicles, to authorize grants
		  to States to purchase fuel efficient vehicles, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fuel-Efficient Fleets Act of
			 2006.
		2.Fuel economy of the
			 Federal fleetSection 32917 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
			
				(c)New
				vehicles
					(1)In
				generalExcept as provided in
				paragraph (2), or by a waiver granted by the Adminstrator of the General
				Services Administration, each passenger automobile purchased, or leased for at
				least 60 consecutive days, by an executive agency after the date of enactment
				of the Fuel-Efficient Fleets Act of
				2006 shall achieve a minimum fuel economy as follows:
						(A)For vans (except minivans), not less than
				15 miles per gallon.
						(B)For minivans, not less than 20 miles per
				gallon.
						(C)For pickup trucks, not less than 24 miles
				per gallon.
						(D)For sport utility vehicles, not less than
				36 miles per gallon.
						(E)For passenger automobiles not described in
				subparagraphs (A) through (D), not less than 45 miles per gallon.
						(2)Phase-in
				periodOf the automobiles
				described in paragraph (1), not fewer than—
						(A)25 percent of such automobiles purchased by
				an executive agency during the 1-year period beginning on the date of the
				enactment of the Fuel-Efficient Fleets Act of
				2006 shall achieve the minimum fuel economy described in
				paragraph (1)(D);
						(B)50 percent of such automobiles purchased by
				an executive agency during the 1-year period beginning 1 year after the date of
				the enactment of the Fuel-Efficient Fleets
				Act of 2006 shall achieve the minimum fuel economy described in
				paragraph (1)(D); and
						(C)75 percent of such automobiles purchased by
				an executive agency during the 1-year period beginning 2 years after the date
				of the enactment of the Fuel-Efficient Fleets
				Act of 2006 shall achieve the minimum fuel economy described in
				paragraph (1)(D); and
						(D)100 percent of such automobiles purchased
				by an executive agency during the 1-year period beginning 3 years after the
				date of the enactment of the Fuel-Efficient
				Fleets Act of 2006 shall achieve the minimum fuel economy
				described in paragraph
				(1)(D).
						.
		3.Fuel economy standard
			 evaluation
			(a)StudyThe Secretary of Energy, in consultation
			 with the Secretary of Transportation, shall annually evaluate the fuel economy
			 standards under section 32917(c)(1) of title 49, United States Code, based on
			 relevant technological advances during the previous year.
			(b)Increased
			 standardsIf the Secretary of
			 Energy determines that significant technological improvements make it feasible
			 to achieve higher fuel economy, the Secretary shall increase the fuel economy
			 standards under section 32917(c)(1) of title 49, United States Code consistent
			 with such determination.
			4.Grants to
			 States
			(a)Grants
			 authorizedThe Secretary of
			 Transportation may award grants to assist States to purchase vans, trucks,
			 sport utility vehicles, minivans, or passenger automobiles that meet the fuel
			 economy requirements for new federal fleet vehicles described in section
			 32917(c) of title 49, United States Code, as added by section 2.
			(b)EligibilityGrants shall be made available to States
			 that comply with the minimum fuel economy standards described in section
			 32917(c) of title 49, United States Code.
			(c)DurationThe Secretary shall award grants to
			 eligible States under this section for periods not to exceed 1 year.
			(d)Use of
			 fundsGrants awarded under
			 this section shall be used to purchase vehicles that meet the fuel economy
			 requirements described in subsection (b).
			(e)ApplicationThe appropriate official of a State seeking
			 a grant under this section shall submit an application to the Secretary of
			 Transportation, at such time and in such manner as the Secretary may require,
			 containing a vehicle purchase plan in accordance with subsection (b).
			(f)Authorization
			 of appropriationsThere are
			 authorized to be appropriated $100,000,000 for fiscal year 2007, which shall
			 remain available for the 5-year period beginning on the date of the enactment
			 of this Act, for grants to eligible States under this section.
			5.Buy American
			 PreferenceAn executive agency
			 (as defined in section 32917(a) of title 49, United States Code) that purchases
			 or leases (for at least 60 consecutive days) passenger automobiles (as defined
			 in section 32901 of title 49, United States Code) shall, when determining which
			 models to purchase, give a preference to automobiles that are assembled in the
			 United States from components, of which not less than 50 percent were
			 manufactured in the United States.
		
